                                                                                              , usnc~, .. •                        ...._.
                                                                                                    DOCt\J~tNT
                                                                                                    ELECT·R<>NICALL~ FILED
                                                        I
                                                                                                                'i . .l :,'
                                                                                                    ooc~,,f "' ,,..,
                                                                                                         .. ,\ i \ ' ~-.
                                                                                     'I                      - - - - - · •-~"""'if.Fr-..,,,.,.-
UNITED STATES DISTRICT1COURT
SOUTHERN DISTRICT OF NEW YORK                                                        11             DA~~!LE~ ---
----------------------~------------x
UNITED STATES OF AMERitA                                                        :             ~~
                                                                                               .16 CR 584 (VM)
         - against -                                                                          .r
                                                                                              '
                                                                                              rORDER
                                                                                              f:
ANTONIO MENDEZ,

                             Defendapt.
- - - - - - - - - - - - - - - - - - - - - -;- - - - - - - - - - - - - X                        -;
VICTOR MARRERO, Unite~ States District Judge.
                                                    I
         The        Court       recei ied                     a    request          from  t
                                                                                                      Defendant                 Antonio

Mendez         ("Mendez")            for                    the    appointment· of                       pro       bono          habeas

counsel         so that he may seek relief pursuant to                                                                     28    U.S. C.

Section 2255               and      the/ Supreme                         Court's. recent                           decision            in

Rehaif         v.     United          St~tes,                      139     S.       Ct.              2191        (2019).           (See

"Mendez's Letter," Dl\t.                                     No.    42.)        On October 18,                             2019,     the
                                                i
Court        ordered          the      u:. S.   I
                                                              Attorney's             Office                 to       respond           to
                                                1

Mendez's Letter.                 (See Dkt. No. 44.) On November 17, 2019, the

U.S.      Attorney's Offi¢e submitted its letter explaining why
                                            I



Mendez         did       not       qualify                        for    relief                    under        Rehaif.            (See
                                            I
                                            '
"Government's Letter,:" Dkt.                                       No.     45.)      On November 22,                              2019,

the Court endorsed the Government's Letter and ordered Mendez

to respond within 45 ~ays.                                        (See "November 22 Order," Dkt. No.
                                            I
4 6.)     Because          it     app~ars                     that       Mendez               did        not       receive           the

November 22 Order, the Court hereby ORDERS that:

         The Clerk of Court shall send a copy of this Order and
                                        I




the November 22 Order (Dkt. No.                                           46) to Mendez. The deadline
                           I

for Mendez's response ~et forth in the November 22 Order is
                       I




hereby withdrawn. Within forty-five (45) days of the date of
                      II


this Order, Mendez shafl file a response to the Government's

Letter.



SO ORDERED.


Dated: New York, New Y!ork
       5 December 2019'



                                   ~    VICTOR MARRERO
                                           U.S.D.J.




                               2
